Citation Nr: 0102766	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  93-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the right calf, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the right thigh, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia.  The Board remanded the case in December 
1994 and in August 1997.  The case has since been returned to 
the Board for review.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The gunshot wound to the right calf is manifested by a 
well-healed, nontender scar, with some pain, no limitation of 
motion, and no loss of sensation.  

3.  The veteran's service connected residuals of gunshot 
wound of the right thigh are manifested by objective findings 
showing entrance scars indicating track of missile through a 
muscle group, with a well-healed, non-tender, and non-
limiting scar.  There is no muscle atrophy, functional loss, 
loss of sensation, or limitation of motion. 



CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a gunshot wound to the right calf have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5311 (1991) 
and (2000).

3.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a gunshot wound to the right thigh have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5313 (1991) 
and (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

This World War II veteran was injured in July 1944.  He 
received multiple penetrating gunshot wounds to the posterior 
aspect of the middle third of the right thigh and the middle 
third of the right leg.  The wounds were classified as 
severe.  Following his discharge from active duty, he was 
service-connected for the residuals of shell fragment wounds, 
including scars, of the right thigh and leg in January 1946.

In a June 1946 examination report, the veteran's scars were 
described.  He had a 5 1/2 inch scar on the posterior aspect of 
the right thigh in the middle third.  There was also a 5 1/2 
scar on the posterior aspect of the right calf region, below 
which there was impairment of cutaneous sensibility.  Neither 
atrophy nor paralysis was noted.  Reflexes were normal; there 
was no clonus, Babinski, or Romberg.  The scars were reported 
to be "somewhat sensitive."  

In a July 1946 rating decision, each right leg scar (thigh 
and calf) was assigned a separate 20 percent evaluation.  

In April 1948 the veteran underwent an orthopedic examination 
of the right leg after complaining of pain in the right thigh 
and calf.  On examination, the veteran walked normally 
without a limp.  The scar of the right calf was described as 
5 1/2 by 1 inch and that of the posterior surface of the right 
thigh was 6 by 1 inch.  The scars were not tender or 
adherent, and there was no hernia or apparent loss of muscle 
tissue.  Calf circumference was equal bilaterally, as was 
thigh circumference.  There was free and full range of motion 
of the right ankle, knee, and hip.  


In a July 1948 rating action, the RO increased the evaluation 
of the right thigh disability from 20 to 30 percent.  The 
evaluation for the right calf injury remained the same.

In December 1990, the veteran claimed increased ratings.  The 
veteran's VA medical treatment records for 1989 to 1991 were 
obtained.  These records show a single office visit in March 
1991 for complaints of pain and cramps in the leg.

In August 1991 the veteran had a hearing at the RO.  He 
stated that he suffered from cramps and pain in the leg.  He 
also complained of muscle tightness and an inability to walk 
for long distances or for a long time.  

In September 1991, the veteran was given another examination.  
The examination of the right thigh revealed a well-healed 10 
cm. by 0.3 cm. scar.  No abnormalities of the scar were 
noted.  With respect to the scar of the calf, it was measured 
as 7 cm. in length and 0.3 to 0.4 in width.  Abnormalities 
were not reported on this scar either.  There was no 
swelling, localized heat, circulatory disturbance, ulceration 
or sinus formation, spasticity of muscles, or bony defects 
found on either the right thigh or calf.  The doctor 
diagnosed the veteran as having gunshot wound residuals of 
the right thigh and calf, with scars, and mild subjective 
symptoms.  

In February 1995, the veteran was given another examination 
of the right leg.  X-rays showed no foreign bodies and there 
was no evidence of a fracture, recent or old, of the femur, 
tibia, or fibula.  There was calcific atherosclerosis 
involving the superficial femoral artery.  On examination, 
the doctor noted that the veteran walked with a slight limp.  
The scar on the posterior aspect of the right thigh was 6 
inches long, well-healed, pale, and diagonally oriented.  The 
scar was nontender, and upon auscultation, there were no 
underlying bruits.  

On the calf, the examiner reported that there was a six by 
two inch pale, disfiguring, nontender scar.  Auscultation of 
this scar revealed no underlying bruits.  There were good 
pedal pulses bilaterally.  The right and left calves were 
found to be both 13 inches in circumference.  The 
circumference of the right thigh was measured as 16 inches 
and the left thigh was 15 inches.  No sensory deficits were 
noted.  Range of motion of both knees was normal.  Hip 
flexion was 90 degrees bilaterally.  There was no lymphedema.  
There were no sensory deficits in the lower limbs.

VA outpatient treatment records dated in May and November 
1996 show complaints of pain and limitation of movement in 
the right leg.  Range of motion of the right leg was full.  
There was no swelling or effusion.

In December 1999, VA accorded the veteran a contract 
examination to evaluate the residuals of the gunshot wound of 
the right leg.  The examiner noted that complete records were 
available and had been reviewed.  The veteran was not able, 
because of his mental condition, to discuss the history of 
the injuries, nor was he capable of telling the doctor about 
any pain or discomfort caused by the conditions.  The 
veteran's leg was examined, and the doctor noted that the 
scars on the thigh and calf were pale and nontender.  The 
veteran had full knee extension and flexion.  Although the 
veteran could not assist the examiner in telling him about 
touch sensation, it appeared to the examiner that sensation 
was compatible with his age.  Adhesions were not discovered 
and muscle strength was 4/5.  Range of motion of the knee was 
0 to 130 degrees extension; the knee was stable and there was 
no effusion.  Range of motion of the whole leg was deemed to 
be 140 degrees.  

X-rays of the tibia and femur did not show any residuals.  
Some calcification was said to be arterial.  The joint itself 
looked good.  The examiner diagnosed status post gunshot 
wounds to leg with scars and stated that the veteran required 
no treatment for either wound due to the veteran's age and 
other infirmities.  The examiner attributed the veteran's 
difficulty walking to his central nervous system problems 
rather than to his peripheral leg injury.  There was no major 
deep muscle fascia loss or impairment of muscle tone that the 
examiner could tell.

In January 1999, the examiner provided an addendum, in which 
he stated that the veteran's right leg was examined, and 
strength was four out of five for both the hamstring and 
quadriceps muscles.  Range of motion was full to 140 degrees 
of flexion.


II.  Analysis

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. §5103A); 38 
C.F.R. § 3.103 (2000).  In this case, the veteran has been 
accorded appropriate VA examinations, and his treatment 
records have been associated with the claims file.  There is 
no indication of any additional pertinent information that 
may be available.  Sufficient information is available to 
make an determination in this appeal.  

VA has no further duty to assist the veteran in the 
development of facts pertinent to this claim, and the Board 
may decide the claim based on the evidence before it.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2000).

During the pendency of this claim, the general rating 
criteria for evaluating muscle injuries were amended, 
effective July 3, 1997.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

In this case, the effect of the modification to the general 
rating criteria was to assure use of current medical 
terminology and unambiguous criteria, and to reflect medical 
advances.  See 62 Fed. Reg. 30235 (June 3, 1997).  These 
modifications do not effect a substantive change in the 
criteria, and the Board finds that neither is more favorable.  
Citations to the former regulations will be provided herein 
where appropriate.

A.  Right Calf

The diagnostic criteria for such an evaluation may be found 
at 38 C.F.R. Part 4, Diagnostic Code 5311 (2000), under which 
an injury to Muscle Group XI [the calf] is rated at 30 
percent if severe, 20 percent if moderately severe, 10 
percent if moderate, and 0 percent if slight. 

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2000).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2000).  

Under the old rating criteria, the type of disability 
pictures are based on the cardinal symptoms of muscle 
disability (weakness, fatigue-pain, uncertainty of movement) 
and on the cardinal signs of muscle disability (loss of 
power, lowered threshold of fatigue and impairment of 
coordination).  38 C.F.R. § 4.54 (1991).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2000).  The criteria under the former 
regulations are substantially similar.  See 38 C.F.R. 
§ 4.56(a) (1991).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2000).  The former criteria are substantially similar.  See 
38 C.F.R. § 4.56(b) (1991).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2000).  See also, 38 C.F.R. § 4.56(c) (1991).

Under 38 C.F.R. § 4.56(d)(4) (2000), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high-
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  See 
also, 38 C.F.R. § 4.56(d) (1991).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
medical evidence indicates that the veteran initially had 
some sensation loss in the right lower leg as a result of the 
wound to the right calf.  However, because of the veteran's 
psychiatric condition, a true measurement of the loss has 
been impossible to measure.  There has not been noticeable 
muscle atrophy, loss of tone, or decreased volume, nor has 
there been a diminution in the veteran's range of motion.  
While the veteran has complained of pain, this complaint has 
not been a chronic or an everyday occurrence. 

Moreover, the record does not reflect that there has been 
muscle herniation or damage to the bones, joints, or tendons.  
In addition, there is no record of consistent complaints of 
fatigue-pain, impairment of coordination and uncertainty of 
movement, or lowered threshold of fatigue, particularly after 
average use, affecting the particular functions controlled by 
the calf muscles.  On repeated examination, the entrance 
wound of the missile has been described as a well-healed, 
nontender, slightly noticeable scar, without loss of deep 
fascia, muscle substance, or impairment of muscle tonus and 
loss of power or a lowered threshold of fatigue when compared 
to the sound side.  The veteran's difficulties walking are 
attributed by competent medical authority to his central 
nervous system problems and not his leg wound residuals.

The Board acknowledges that the veteran complains of pain in 
the right lower leg.  However, the assigned 20 percent 
disability rating, intended to compensate moderately severe 
muscle injury, is more than adequate to address the current 
minimal residuals he has from that injury, and it compensates 
the veteran for any pain he may now be suffering as a result 
of the calf injury.  Additionally, there are no complaints of 
functional loss that may be assigned to the residual scar, 
and the veteran's subjective complaints of pain and weakness 
are not supported by the objective findings of VA orthopedic 
examinations.  Hence, it is the conclusion of the Board that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent. 

Consideration has been given to whether a separate evaluation 
should be given for the scar of the right calf.  See 38 
C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 (2000) 
(superficial scars which are poorly nourished, with repeated 
ulcerations; tender and painful on objective demonstration; 
or which limit the function of the body part which they 
affect warrant a separate 10 percent evaluation).  The VA 
examinations that were accomplished in September 1991, 
February 1995, and December 1999 were negative for subjective 
complaints as to the scar.  It has been repeatedly shown to 
be a well-healed, nontender scar.  Such findings do not 
establish superficial scars which are poorly nourished, scars 
with repeated ulcerations, or scars that are tender and 
painful on objective demonstration. See 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805 (2000).  Thus, the 
preponderance of the evidence of record is against assigning 
a separate evaluation for the right calf scar.

Finally, there was no nerve damage involved with the 
appellant's inservice injury.  Thus, consideration of the 
service-connected residuals of fragment wound to right calf 
under the Diagnostic Codes that address peripheral nerve 
damage would not be appropriate.


B.  Right Thigh

Diagnostic Code 5313 provides for the evaluation of 
impairment of the pelvic girdle and thigh, MG XIII, posterior 
thigh group that includes the hamstring complex of 2 joint 
muscles -- (1) biceps femoris; (2) semimembranosus; and (3) 
semitendinosus.  38 C.F.R. Part 4 (2000).  The function of 
this Group is (1) extension of the hip and flexion of the 
knee; (2) outward and inward rotation of the flexed knee; and 
(3) acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt over pulley action at the 
knee joint.  If the injury is severe, a 40 percent disability 
rating will be assigned.  A 30 percent rating will be awarded 
if moderately severe, 20 percent if moderate, and 10 percent 
if slight. 

The criteria for determining how to classify a muscle injury 
has been set forth above.

The normal range of hip abduction is from zero degrees to 45 
degrees.  The normal range of hip flexion is from zero 
degrees to 125 degrees.  The normal range of knee flexion and 
extension is zero degrees to 140 degrees.  See 38 C.F.R. § 
4.71, Plate II (2000).

The medical evidence does not show recurrent pain in the 
thigh, fatigability, a depressed scar, tenderness on 
pressure, atrophy, weakness, or more than a very slight 
decrease in muscle strength.  There is no limitation of 
motion of the knee, as noted above.  There is only slight, if 
any, limitation of motion of the hip, and range of motion is 
the same for the hip on the non-injured side.  

The Board finds that the preponderance of the evidence is 
against a higher evaluation than the currently-assigned 30 
percent for the service-connected right thigh condition as 
the evidence from 1991 to 1999 shows basically very minimal 
disability attributable to the right thigh injury.  The 30 
percent evaluation compensates for moderately severe muscle 
disability, and the evidence clearly at this point does not 
demonstrate disability even approaching moderately severe.

Consideration has been given to whether a separate evaluation 
might be assigned for the scar.  See 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805 (1999) (superficial scars 
which are poorly nourished, with repeated ulcerations; tender 
and painful on objective demonstration; or which limit the 
function of the body part which they affect warrant a 
separate 10 percent evaluation).  The VA examinations that 
were accomplished in September 1991, February 1995, and 
December 1999 were negative for subjective complaints as to 
the scar.  It has been repeatedly shown to be a well-healed, 
nontender scar.  Such findings do not establish superficial 
scars which are poorly nourished, scars with repeated 
ulcerations, or scars that are tender and painful on 
objective demonstration. See 38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, 7805 (2000).  Thus, the preponderance of 
the evidence is against assigning a separate rating for the 
scar on the right thigh.

As there was no nerve damage associated with the inservice 
injury, a rating under the nerve damage codes would not be 
appropriate.



ORDER

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound to the right calf is denied.  

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound to the right thigh is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

